Citation Nr: 0802448	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-32 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen service connection for schizophrenia and bipolar 
disorder.

2.  Entitlement to service connection for schizophrenia and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as Appellant)




INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
July 2007 before the undersigned Acting Veterans Law Judge 
sitting at St. Petersburg, Florida.


FINDINGS OF FACT

1.  A February 1997 RO rating decision denied service 
connection for paranoid schizophrenia and bipolar disorder, 
finding that there was no evidence of psychiatric symptoms in 
service, and no nexus between currently diagnosed psychiatric 
disabilities and service; the appellant was notified of this 
decision on March 10, 1997; the appellant did not enter a 
notice of disagreement with this decision within one year of 
notice of the  decision.  

2.  The evidence associated with the claims file subsequent 
to the February 1997 RO rating decision that denied service 
connection for paranoid schizophrenia and bipolar disorder 
that was not previously submitted to agency decisionmakers, 
when considered with previous evidence of record, relates to 
an unestablished fact of nexus between currently diagnosed 
psychiatric disabilities and an in-service event that is 
necessary to substantiate the claim for service connection.

3.  The veteran's psychiatric disorder, variously diagnosed 
as schizophrenia, bipolar disorder, and schizoaffective 
disorder, did not manifest in service, and was not chronic in 
service; a psychosis did not manifest to a compensable degree 
within one year of service separation; symptoms of paranoid 
schizophrenia, bipolar disorder, or schizoaffective disorder 
were not continuous since service separation, and did not 
manifest until years after service separation in 1989; and 
the weight of the competent evidence demonstrates that the 
currently diagnosed psychiatric disorders, including paranoid 
schizophrenia, bipolar disorder, or schizoaffective disorder, 
are not related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the file since 
the RO's February 1997 rating decision that denied service 
connection for paranoid schizophrenia and bipolar disorder is 
new and material, and the claim for service connection for 
schizophrenia and bipolar disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

2.  A psychiatric disorder, variously diagnosed as paranoid 
schizophrenia, bipolar disorder, and schizoaffective 
disorder, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The duty to notify 
provisions of the statute and implementing regulations apply 
to claims to reopen based on new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A November 2004 VA notice and duty to assist letter satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letter informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence he should provide, 
informed the appellant that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send to VA any 
evidence in his possession that pertained to the claim.  The 
November 2004 notice letter specifically advised the 
appellant of the bases of the prior final rating decision in 
February 1997, and that additional evidence pertaining to the 
basis for the prior final denial was needed to reopen a claim 
for service connection.  In addition, because the claim has 
been reopened and is addressed on the merits, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or what information or evidence is necessary to reopen 
a claim, is not prejudicial to the appellant's claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of evidence regarding ratings or an effective date, if 
service connection benefits were granted on appeal.  Such 
notice was provided to the veteran in a June 2006 letter.  
Because the veteran's reopened claim is being denied on the 
merits, no original ratings or effective dates will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess.  The appellant and his representative have not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, available service medical records, service personnel 
records, VA examination reports, VA physician statements, 
private medical evidence, the veteran's lay statements and 
personal hearing testimony, and another lay statements have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues addressed on appeal in 
this decision, and that VA has satisfied the duty to assist.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
In this veteran's case, the evidence does not establish that 
an event, injury, or disease occurred in service, or that a 
psychosis manifested within the one year presumption period.  
There otherwise is sufficient competent medical evidence of 
record to make a decision on the claim, including service 
medical record history and findings, multiple post-service 
psychiatric histories, clinical findings, and diagnoses, 
hospitalization report, and VA examination report with 
history, clinical findings, and diagnoses, as well as VA 
treatment records and VA physician statements.  For these 
reasons, no further VA examination or medical opinion is 
necessary to decide this veteran's claim to reopen or to 
decide the reopened claim for service connection on the 
merits.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Reopening Service Connection for Psychiatric Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2007).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to prevail in a claim for direct service connection, 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as psychoses, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309.

A February 1997 RO rating decision denied service connection 
for paranoid schizophrenia and bipolar disorder, finding that 
there was no evidence of psychiatric symptoms in service, and 
no nexus between currently diagnosed psychiatric disabilities 
and service.  The appellant was notified of this decision on 
March 10, 1997.  The appellant did not enter a notice of 
disagreement with this decision within one year of notice of 
the  decision; therefore, the February 1997 rating decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2007).  

In November 2004, the veteran effectively entered a request 
to reopen service connection for a psychiatric disorder, 
which he claimed as schizoaffective disorder.  The Board 
finds that the March 2005 RO rating decision on appeal in 
fact reopened the claim for service connection, and denied 
the claim for service connection on the merits.  Although the 
March 2005 rating decision indicated in the cover letter and 
in one part of the decision that the evidence submitted was 
not new and material, the decision and letter in other places 
tells the veteran that the evidence is new, told the veteran 
that the claim was "considered reopened," refers to the 
claim as one for service connection rather than of reopening, 
tells the veteran that the evidence of record was 
"sufficient to render a sound decision on the merits," and 
applied the merits-based preponderance of the evidence 
standard to the adjudication.  Subsequently, the statement of 
the case styled the issue as service connection, and provided 
the regulations that pertain to service connection.  The 
veteran and his representative likewise indicate the issue is 
entitlement to service connection, and have addressed the 
issue of service connection on the merits.  The Board has a 
legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the final February 1997 RO rating decision 
(that was issued on March 10, 2007).

The evidence of record at the time of the February 1997 
rating decision included service medical records that were 
negative for complaints, findings, diagnosis, or treatment of 
psychiatric disorder.  At the service separation examination 
in 1970, the veteran denied any current complaints or history 
of any psychiatric symptoms, and was found upon clinical 
examination to be psychiatrically normal.   A VA hospital 
summary shows that the veteran was hospitalized in March  to 
April 1989 following a suicide attempt.  The veteran gave a 
four month history of psychiatric symptoms, and a three year 
history of being withdrawn following a divorce.  The symptoms 
were diagnosed as atypical psychosis versus drug induced 
psychosis secondary to guarana and caffeine, rule out 
dysthymic disorder, and rule out schizoid personality 
disorder.  The evidence of record at the time of the February 
1997 rating decision included VA outpatient treatment and 
hospitalization records that showed diagnoses and treatment 
for psychiatric disorders, with history of onset of these 
symptoms in 1989.

The evidence of record at the time of the February 1997 
rating decision included a January 1997 VA examination report 
that shows the veteran's report of psychiatric symptoms, 
including auditory hallucinations, depression, anxiety, and 
paranoia, since 1989, and reflects a current diagnosis of 
schizoaffective disorder.  

The additional evidence of record since the February 1997 
decision includes a July 2007 letter from a VA staff 
psychiatrist that includes the opinion that, because "the 
veteran has been symptomatic so long, it is as least as 
likely as not that [the veteran's] psychiatric illness had 
its start during his military service."  The additional 
evidence of record since the February 1997 decision also 
includes continued VA treatment record evidence, as well as 
the veteran's statements and personal hearing testimony to 
the effect that he experienced stressful events in service; 
he experience paranoid symptoms since service; and that he 
was first treated for psychiatric symptoms after service when 
he was 40 years old. 

After a review of all the evidence of record, the Board finds 
that the evidence received since the February 1997 RO rating 
decision that was not previously submitted to agency 
decisionmakers, when considered with previous evidence of 
record, relates to an unestablished fact of nexus between 
currently diagnosed psychiatric disabilities and an in-
service event that is necessary to substantiate the claim for 
service connection.  The additional evidence includes 
competent medical opinion evidence that purports to relate 
currently diagnosed psychiatric disabilities to service.  For 
these reasons, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for paranoid schizophrenia and bipolar 
disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection for a Psychiatric Disorder

After a review of the evidence, the Board finds that the 
veteran's psychiatric disorder, variously diagnosed as 
schizophrenia, bipolar disorder, and schizoaffective 
disorder, did not manifest in service, and was not chronic in 
service.  The veteran did not contend until very recently 
that his psychiatric symptomatology began in service, and 
that it is related to in-service stressful events.  (The 
Board notes that the veteran has also claimed current 
psychiatric symptomatology as post-traumatic stress disorder, 
a separate claim which is not currently in appellate status 
before the Board.)  With regard to the question of when the 
veteran's current psychiatric symptoms began, the Board finds 
that the veteran's more recent accounts of symptoms of 
paranoia beginning during his service in Vietnam and 
continuing since service are outweighed by the negative 
clinical findings and history at service separation in 1970, 
the veteran's own medical histories given on numerous 
occasions after service from 1989 on that do not indicate any 
history of psychiatric symptoms prior to the late 1980s, as 
well as the absence of treatment evidence for many years 
after service until 1989.  

For the same reasons, the Board also finds that the veteran's 
symptoms of paranoid schizophrenia, bipolar disorder, or 
schizoaffective disorder were not continuous since service 
separation.  The evidence shows that a psychosis did not 
manifest to a compensable degree within one year of service 
separation, but was first reported and diagnosed many years 
after service in 1989; therefore, service connection for a 
psychosis on the basis of presumption is not warranted.  
38 C.F.R. §§ 3.307, 3.309. 

Finally, the Board finds that the weight of the competent 
evidence demonstrates that the currently diagnosed paranoid 
schizophrenia, bipolar disorder, or schizoaffective disorder 
is not related to the veteran's active duty service.  The 
July 2007 VA psychiatrist statement is without probative 
value because it does not indicate any basis for the opinion.  
The July 2007 VA psychiatrist statement only tends to relate 
the veteran's symptoms to a long history of symptoms, but 
does not indicate that it includes the period of active duty 
service from 1967 to 1970, and the history does not include 
any in-service psychiatric symptomatology.  The July 2007 VA 
psychiatrist statement did not include any reference to 
psychiatric symptoms in service.  Because there were in fact 
no in-service psychiatric symptoms, there is not evidence of 
injury or disease in service to which at the July 2007 
psychiatrist could relate any currently diagnosed psychiatric 
disability. 

The July 2007 VA psychiatrist statement is without probative 
value because any prior history of in-service symptoms the 
veteran may have given to this VA psychiatrist, and that this 
psychiatrist tacitly relied upon in his purported nexus 
opinion, would have been an inaccurate history that formed 
the basis of the July 2007 VA psychiatrist's purported nexus 
opinion.  As indicated above, the Board has found the 
veteran's more recent history of in-service and continuous 
post-service psychiatric symptoms not to be credible because 
they are outweighed by the service medical record clinical 
findings and veteran's history, the absence of treatment 
records for many years after service separation, and the 
veteran's own post-service reports of onset of psychiatric 
symptoms in the late 1980s or 1989.  While an examiner can 
render a current diagnosis based upon his examination of the 
veteran, the Court has held that, without a thorough review 
of the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Moreover, an opinion based upon 
an inaccurate factual premise has no probative value.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection, and the claim must be denied on the merits.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been received to reopen service 
connection for paranoid schizophrenia and bipolar disorder; 
the claim is reopened, and is denied on the merits.

______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


